     Case 8:19-cv-01287-JLS-ADS Document 13 Filed 08/01/19 Page 1 of 5 Page ID #:47



1    Anoush Hakimi (State Bar No. 228858)
2    anoush@handslawgroup.com
     Peter Shahriari (State Bar No. 237074)
3
     peter@handslawgroup.com
4    THE LAW OFFICE OF HAKIMI & SHAHRIARI
     7080 Hollywood Blvd., Suite 804
5
     Los Angeles, California 90028
6    Telephone: (323) 672 – 8281
7
     Facsimile: (213) 402 – 2170

8    Attorneys for Plaintiff,
9    SHYANN COURAGE
10
                             UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12

13

14
     SHYANN COURAGE,                                Case No.: 8:19-cv-01287-JLS-ADD
15
               Plaintiff,
16
         v.                                         PLAINTIFF’S CASE STATEMENT
17
     ROIC Fullerton Crossroads, LLC, a
18
     Delaware Limited Liability Company;
19   and Does 1-10,
20                  Defendants.
21

22

23            Pursuant to the Court’s July 22, 2019, (ECF Document No. 12), Plaintiff
24   provides the following Plaintiff’s Case Statement
25            A. FACTS
26            Plaintiff suffers from psoriatic arthritis and autoimmune disease. Her bones
27
     dislodge and do not heal properly. She has rods and screws in her lumber spine and
28
     orthopedic devices in her cervical spine. She is unable to walk or stand. Plaintiff is


                                                1
                                                           PLAINTIFF’S CASE STATEMENT
     Case 8:19-cv-01287-JLS-ADS Document 13 Filed 08/01/19 Page 2 of 5 Page ID #:48



1    mobility impaired and depends on a motor-powered wheelchair to move around.
2
     Defendants owned the property (“Property”) located at 3204 Yorba Linda Blvd.,
3
     Fullerton, California 92831, at all relevant times. There is a business establishment
4
     on the Property known as “Kohl’s”. Plaintiff visited the Property but when she did
5
     Defendants did not offer persons with disabilities with equivalent facilities,
6

7
     privileges and advantages offered by Defendants to other patrons. Plaintiff

8    encountered barriers (both physical and intangible) that interfered with – and
9    denied – Plaintiff the ability to use and enjoy the goods, services, privileges and
10   accommodations offered at the Property.
11
           ITEMIZED LIST OF CONDITIONS
12
               • The stall signage of the designated disabled parking spaces cannot be
13
                   read because they are obstructed and covered by the branches and
14
                   leaves of nearby trees 2010 CBC Code 1129B.4; ADA 4.6.4.
15
               •   The designated disabled parking spaces’ adjacent access aisle
16

17
                   measures less than 5 feet wide. 2010 CBC Code Section 1129B.3.3;

18
                   1991 ADA § 4.6.3; ADA 2010 § 502.3.

19             • The adjacent access aisles have broken pieces of concrete and asphalt
20                 obstructing the path of travel. 2010 CBC Code 1129B.3.1; 1991 ADA
21                 § 4.6.3; ADA 2010 § 502.3.
22             • The parking spaces’ adjacent loading and unloading access aisle did
23                 not say “No Parking” because the paint is so faded it cannot be read.
24                 2010 CBC 1129B.3.1.
25             • The disabled designated parking spaces measure less than 18 feet
26                 long. 2010 CBC Code 1129B.3; ADA 2010 § 502.2.
27             • The designated disabled parking spaces measure less than 9 feet wide.
28                 2010 CBC Code 1129B.3; ADA 2010 section 502.2.



                                                2
                                                          PLAINTIFF’S CASE STATEMENT
     Case 8:19-cv-01287-JLS-ADS Document 13 Filed 08/01/19 Page 3 of 5 Page ID #:49



1
               • The paint used for the designated accessible parking spaces is faded
2
                  and cannot be seen. 2010 CBC 1129B.4.1.
3
               • The street surface signage is unreadable because the paint has faded
4
                  2010 CBC Code 1129.4.1 & 2
5
               • The International Access Symbol is so faded and worn; it cannot be
6
                  read. 2010 CBC 1129B.4.1.
7
               • The ground surface of the parking lot is severely cracked, broken and
8

9
                  uneven. 2010 CBC Section 1133B.7.1; ADA 1991 Code § 4.5.1;

10
                  ADA 2010 Code § 302.1.

11             • There is no marked path of travel from the disabled parking space to
12                the entrance due to the paint being faded and not visible. 2010 CBC
13                1129B.3.1; ADA 1991 Code § 4.6.3; ADA 2010 Code § 502.3.
14             • The only path of travel from the designated disabled parking space is
15                on uneven ground 2010 CBC Code 1120B.2; ADA 2010 section
16                302.1.
17             • The front door entrance has changes in level greater than 1/2 inch but
18                provides no ramps 2010 CBC 1133B.7.4; ADA 2010 section 303.3.
19         B. DAMAGES
20       Statutory Damages. Plaintiff seeks actual damages and statutory damages. Case
21
     precedent in this jurisdiction directs courts to award statutory minimums of $4,000
22
     per visit where the Plaintiff was discriminated against, even where a jury awards
23
     less than $4,000 per visit.
24
           C. DAMAGES
25
        Unfortunately, while the damages were initially modest when Plaintiff first filed
26
     this claim and sought to resolve this matter with the defendant, they have not been
27
     taken seriously by Defendant’s and as a result continued litigation has ensued:
28
           Attorney’s Fees are available to recover under the ADA and the related


                                              3
                                                        PLAINTIFF’S CASE STATEMENT
     Case 8:19-cv-01287-JLS-ADS Document 13 Filed 08/01/19 Page 4 of 5 Page ID #:50



1
     California state statute. Plaintiff seeks attorney’s fees and costs as litigation
2
     expenses as follows:
3
     Statutory Damages (not including deterred visits): 30,000
4
     Attorney’s Fees and Costs (e.g. process service, Chambers copies and
5
     surveillance/investigation): $ 11, 255
6
           D. DEMAND
7
         Plaintiff makes a demand for, including but not limited to:
8

9              •   Removing the obstructions that render the stall signage illegible.
10             •   Painting compliant adjacent access aisles.
11             • Repaving the parking lot so that its surface is even.
12             • Painting the designated disabled parking spaces to make them longer.
13             • Painting the desginated disabled parking spaces to make them wider.
14             • Painting the designated disabled parking spaces to make them clearly
15                 visible.
16             • Painting the desginated disabled parking spaces so that the surface
17
                   signage is visible and legible.
18
               • Painting a marked path of travel from the disabled parking spaces to
19
                   the store entrance.
20
               • Installing a ramp at the entrance to the store.
21
         Plaintiff may also discover additional architectural barriers which he did not
22
     personally encounter yet and are not alleged thus far. If Plaintiff discovers
23
     additional violations, he will demand their compliance with the ADA also as
24
     allowed by case precedent.
25
           Plaintiff’s demand for damages and attorney’s fees, including fees, litigation
26
     costs and expenses, is $ 41,255.
27
            E. CONCLUSION
28
          The above amounts are limited to attorney’s fees and costs which have been


                                                 4
                                                            PLAINTIFF’S CASE STATEMENT
     Case 8:19-cv-01287-JLS-ADS Document 13 Filed 08/01/19 Page 5 of 5 Page ID #:51



1    incurred as of August 1, 2019. They do not include future expenses which will
2
     likely be incurred through the mediation date. A formal mediation will necessarily
3
     require the attendance of Plaintiff’s counsel.
4

5
     DATED: August 1, 2019            THE LAW OFFICE OF HAKIMI & SHAHRIARI
6

7

8

9                                     By:    /s/ Peter Shahriari, Esq.____________
10
                                             PETER SHAHRIARI, ESQ.
                                             Attorneys for Plaintiff Shyann Courage
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               5
                                                         PLAINTIFF’S CASE STATEMENT
